Pratt, J.
The opinion rendered below covers about all the points necessary to a decision at this time. Nothing need be added to what that opinion holds in the construction of sections 3371-3374 of the Code. If the order confirming the report or the final order is to have the force and effect of a money judgment, it follows that it must bear interest from the date of its entry. There can be no objection to the entry of the final order concurrently with an order confirming the report. In fact, it could be done in one order, but a mere order confirming the report alone would not constitute the final order contemplated by the Code. It is the entry of the final order that must fix the date from which interest must be computed. The contention that a plaintiff may avoid payment of interest by neglecting to enter into possession cannot be sustained, either by reason or any proper construction of the statute. By such a theory the plaintiff could make the defendant become his tenant, with the rent fixed at the amount of interest upon the award. It is equally absurd, and amounts to the same result, to hold that as long as the plaintiff neglect# *259to take possession the defendant is liable for rents and profits, or a reasonable amount for rent. In no case can the plaintiff in such a proceeding make the defendant his tenant against his will. Undoubtedly an order confirming the report of commissioners can be made a final order, if it is in proper form; but in this case it was not done, and hence interest did not begin to run. I do not deem it necessary to discuss the cases cited by the plaintiff’s attorney; as they are not in point. We think the order appealed from ought to be affirmed, with costs.